Matter of Harris (2020 NY Slip Op 02200)





Matter of Harris


2020 NY Slip Op 02200


Decided on April 2, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


[*1]In the Matter of Richard T. Harris, a suspended attorney. (Attorney Registration No. 2645125)




DECISION & ORDERMotion by Richard T. Harris for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Harris was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 18, 1995. By opinion and order of this Court dated February 17, 2016, Mr. Harris was suspended from the practice of law for a period of three years, effective March 18, 2016, based on five charges of professional misconduct (see Matter of Harris, 138 AD3d 89). By decision and order on motion of this Court dated March 19, 2019, Mr. Harris's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Richard T. Harris is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Richard T. Harris to the roll of attorneys and counselors-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court